Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities: claims 9 and 19 appear to contain a typographical error.  It appears claims 9 and 19 should read (emphasized): "..determining the certainty level to be above the predetermined threshold based on historical data gathered with respect to owners having similar characteristics to the at least one owner.
Claim 14 is objected to because of the following informalities: claim 14 appears to contain a typographical error because claim 14 recites it depends from the system of claim 1 but claim 1 is a method and not a system.  It appears claim 14 should be amended to recite (emphasized) "The system of claim [[1]] 11, wherein…"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1, 10, and 11 are rejected as indefinite because the claims recite (emphasized) "…collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, based on a data item that indicates a type of a desirable CRE…"  This limitation is not clear because the term "desirable" is a relative, subjective term which renders the claim indefinite because the desirability of a CRE is subjective.  That is, different potential buyers will have different interests when looking for commercial real estate (e.g. someone looking for commercial real estate for industrial uses will likely have different priorities than someone looking for commercial estate for a restaurant or hotel).  As such, it is not clear what is within the scope of "a data item that indicates a type of desirable CRE" because such data items will be different for different people.  
The term “desirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring performing the claimed collecting based on data indicating a type of CRE, i.e. as (emphasized): "…collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, based on a data item that indicates a type of a CRE…"
Similarly, claims 1, 10, and 11 are also rejected as indefinite because the claims recite (emphasized) "…determining, based on the analysis, at least one desirable CRE, and at least one owner of the plurality of owners associated with the at least one desirable CRE…"  Again, the term "desirable" is a relative, subjective term which renders the claim indefinite because the desirability of a CRE is subjective (i.e. may be different for each potential buyer).  For the purposes of analyzing the claim set, Examiner is interpreting this limitation as requiring selecting a CRE (e.g. a CRE that may be likely to be sold) and the owner of the CRE, i.e. as (emphasized) "…determining, based on the analysis, at least one CRE, and at least one owner of the plurality of owners associated with the at least one CRE…"
Please note, the term "desirable CRE" is recited several times throughout the rest of the independent and dependent claims.  Examiner is interpreting the later recitations in the same manner as the interpretations discussed above.
Accordingly, claims 1, 10, and 11 are rejected under 112(b).  Claims 2-9 and 12-19 do not clarify this issue and accordingly are rejected due to their dependencies.

Claims 6 and 16 are further rejected under 112(b) because the claims recite (emphasized): "…collecting additional data associated with the determined at least one owner of the at least one desirable CRE."  This limitation is not clear because claims 6 and 16 do not specify what data is initially collected about the owner so it is not clear what data would be additionally collected by the owner.  That is, claim 1 recites collecting data associated with a plurality of owners and claim 6 recites collecting additional data associated with the owners.  It is not clear what distinguishes the data being collected in claim 1 from the "additional data" being collected in claim 6.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring collecting information about other properties owned by the owner (i.e. similarly to claim 7, please see below for the interpretation of claim 7).
Claims 7 and 17 are further rejected under 112(b) because the claims recite (emphasized): "…wherein the additional data includes data associated with non-desirable
The term “non-desirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring collecting data on other CREs owned by the owner, i.e. as (emphasized): "…wherein the additional data includes data associated with other CREs owned by the at least one owner …"
Claims 8 and 18 are further rejected under 112(b) because the claims recite (emphasized): "…determining the certainty level to be above a predetermined threshold based on…"  This limitation is not clear because it is not clear if the predetermined threshold is intended to be the same threshold that was introduced in the independent claims or if this threshold is intended to be a second threshold.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as (emphasized): "…determining the certainty level to be above [[a]] the predetermined threshold based on…"

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, claims 1, 10, and 11 recite an abstract idea in the limitations (emphasized):
…collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, based on a data item that indicates a type of a desirable CRE; 
analyzing the collected set of data using a machine learning technique executed by a computer; 
determining, based on the analysis, at least one desirable CRE, and at least one owner of the plurality of owners associated with the at least one desirable CRE; 
determining a probability that the at least one owner will sell the at least one desirable CRE with a certainty level above a predetermined threshold within a predefined time period; 
and generating, based on the analysis, a probability score that is indicative of the probability that the at least one owner is likely to sell the at least one desirable CRE within the predefined time period.
These limitations recite an abstract idea because these limitations recite commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors).  These limitations recite advertising, marketing or sales activities or behaviors because these limitations essentially encompass 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claims 1, 10, and 11 recite additional elements in the limitations (emphasized):
…collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, based on a data item that indicates a type of a desirable CRE; 
analyzing the collected set of data using a machine learning technique executed by a computer; 
determining, based on the analysis, at least one desirable CRE, and at least one owner of the plurality of owners associated with the at least one desirable CRE; 
determining a probability that the at least one owner will sell the at least one desirable CRE with a certainty level above a predetermined threshold within a predefined time period; 
and generating, based on the analysis, a probability score that is indicative of the probability that the at least one owner is likely to sell the at least one desirable CRE within the predefined time period.
The additional elements of "collecting from one or more data sources a set of data…" as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  That is, collecting data about owners and properties does not integrate the abstract idea of performing market research for realtors into a practical application.
The additional elements "analyzing the collected set of data using a machine learning technique executed by a computer", when considered individually or in combination, do not integrate the abstract idea into practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, these additional elements merely confine the use of the abstract idea to a particular technological environment (a computer using machine learning to analyze data) and do not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Accordingly, claim 1 is directed to an abstract idea.
Claims 10 and 11 further recite the additional elements "A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process" and "a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, claims 10 and 11 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 10, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of collecting data about owners and properties does not reflect significantly more than the abstract idea of performing market research for realtors.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than insignificant, extra-solution activity, a general link to a field of use or technological environment, and mere instructions to apply the exception using a generic computer component.  Insignificant, extra-solution activity, a general link to a field of use or technological environment, and mere instructions to apply the exception cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Claims 2 and 12 recite several additional elements that further specify what data is collected about the owner1.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are still only insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  
Claims 3 and 13 essentially recite the data sources include a website2.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into practical application because the additional elements are only a general link to a field of use or Intellectual Ventures I v. Capital One Bank).  
Claims 4 and 14 narrow the machine learning to certain types of machine learning.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, these additional elements merely confine the use of the abstract idea to a particular technological environment (types of machine learning techniques) and do not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Claims 5 and 15 are directed to the same abstract idea as the independent claims because applying rules to data is a part of performing market analysis or research (e.g. performing a rules based analysis).
Claims 6, 7, 16, and 17 recite collecting additional information about the owner including data associated with the owner's other CREs3.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are still only insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  
Claims 8, 9, 18 and 19 are directed to the same abstract idea as the independent claims because determining the certainty level is above a threshold based on the claimed historical data is a part of market research or analysis (i.e. predicting future trends based on past behavior).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malaviya, US Pub. No. 2015/0324939, herein referred to as "Malaviya".
Regarding claim 1 Malaviya teaches:
collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto (receivers realtor's client list/contacts in a customer relationship management (CRM) system, ¶¶[0039], [0078] and matches realtor's client list/contacts with homes and home owner databases, ¶¶[0040], [0079] and Fig. 1; see also e.g. ¶[0043] noting clients are potentially selling their properties (and thus are owners); and ¶[0073] noting process can be used for analysis of commercial properties), 
based on a data item that indicates a type of a desirable CRE (real estate properties have known attributes like owner demographics, property details, loan details, etc., ¶[0040]; see also ¶[0061] discussing property attributes)
analyzing the collected set of data using a machine learning technique executed by a computer (uses machine learning to analyze current and historical facts, ¶¶[0041], [0092]); 
determining, based on the analysis, at least one desirable CRE (uses machine learning to predict real-estate related-behavior of client, e.g. likely to sell, ¶[0041]), 
and at least one owner of the plurality of owners associated with the at least one desirable CRE (matches contacts with homes and home owner databases, e.g.  ¶¶[0040], [0054]-[0055] and Figs. 1, 2 and 4); 
determining a probability that the at least one owner will sell the at least one desirable CRE (uses attributes of real-estate and owners to infer probability of selling a current home or moving, ¶[0084]; see also e.g. ¶[0060] and Figs. 5A discussing identifying an entity that is more likely to sell)
with a certainty level above a predetermined threshold within a predefined time period (identifies real estate as being more likely to be sold if the probability of being sold is above a threshold, ¶[0064], and determines a specified probability to sell or move within a time period, ¶[0084]); 
and generating, based on the analysis, a probability score that is indicative of the probability that the at least one owner is likely to sell the at least one desirable CRE within the predefined time period (calculates F-score to determine the threshold for identifying whether or not the property is more likely to be sold or listed, ¶¶[0064]-[0065], [0071]-[0072]; see also ¶[0041] discussing predictive models involving scoring).  
Regarding claim 2, Malaviya teaches all the limitations of claim 1 and further teaches:
wherein the set of data comprises at least one of: a type of the at least one owner, an identity of the at least one owner, financial data of the at least one owner, the at least one owner's CRE portfolio, performances of the at least one owner's CRE portfolio, average holding duration of the at least one owner, the at least one owner's financial policy, the at least one owner's recently completed transactions, and the at least one owner's public domain knowledge (realtor's contacts includes identity information like name, address, email, etc. ¶¶[0039], [0078]4).  
Regarding claim 4, Malaviya teaches all the limitations of claim 1 and further teaches:
wherein the machine learning technique is realized by any one of: a neural network, a recurrent neural network, a decision tree learning, a Bayesian network, and clustering (machine learning techniques disclosed include neural networks, decision tree leaning, clustering, Bayesian networks, etc. ¶¶[0041], [0092]).  
Regarding claim 5, Malaviya teaches all the limitations of claim 1 and further teaches:
wherein analyzing the collected set of data further comprises: applying a predetermined set of rules to the collected set of data (analytics modules uses various rules, ¶[0085]; see also e.g. ¶¶[0045]-[0049] and Fig. 2 showing examples of rules for matching).  
Regarding claim 8, Malaviya teaches all the limitations of claim 1 and further teaches:
determining the certainty level to be above a predetermined threshold based on historical data gathered with respect to the at least one owner (uses historical information when predicting likelihood of selling, ¶[0041], including changes in the owner's household (e.g. a child moving out), ¶[0094] and a recent divorce, Fig. 3A).  
Regarding claim 9, Malaviya teaches all the limitations of claim 1 and further teaches:
determining the certainty level to be based on historical data gathered with respect to owners having similar characteristics to the at least one owner (uses past clients with certain attributes similar to those of the client determine the probability the current client to behave a certain way, ¶[0043]).

Regarding claim 10 Malaviya teaches:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising (non-transitory form of machine-readable medium, ¶[0105]; see also e.g. Fig. 9 and ¶¶[0098]-[0099] discussing computer system): 
collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto (receivers realtor's client list/contacts in a customer relationship management (CRM) system, ¶¶[0039], [0078] and matches realtor's client list/contacts with homes and home owner databases, ¶¶[0040], [0079] and Fig. 1; see also e.g. ¶[0043] noting clients are potentially selling their properties (and thus are owners); and ¶[0073] noting process can be used for analysis of commercial properties), 
based on a data item that indicates a type of a desirable CRE (real estate properties have known attributes like owner demographics, property details, loan details, etc., ¶[0040]; see also ¶[0061] discussing property attributes)
analyzing the collected set of data using a machine learning technique executed by a computer (uses machine learning to analyze current and historical facts, ¶¶[0041], [0092]); 
determining, based on the analysis, at least one desirable CRE (uses machine learning to predict real-estate related-behavior of client, e.g. likely to sell, ¶[0041]), 
and at least one owner of the plurality of owners associated with the at least one desirable CRE (matches contacts with homes and home owner databases, e.g.  ¶¶[0040], [0054]-[0055] and Figs. 1, 2 and 4); 
determining a probability that the at least one owner will sell the at least one desirable CRE (uses attributes of real-estate and owners to infer probability of selling a current home or moving, ¶[0084]; see also e.g. ¶[0060] and Figs. 5A discussing identifying an entity that is more likely to sell)
with a certainty level above a predetermined threshold within a predefined time period (identifies real estate as being more likely to be sold if the probability of being sold is above a threshold, ¶[0064], and determines a specified probability to sell or move within a time period, ¶[0084]); 
and generating, based on the analysis, a probability score that is indicative of the probability that the at least one owner is likely to sell the at least one desirable CRE within the predefined time period 
 
Regarding claim 11 Malaviya teaches:
a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (processor, memory, and software, ¶¶[0098]-[0099] and Fig. 9): 
collect from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto (receivers realtor's client list/contacts in a customer relationship management (CRM) system, ¶¶[0039], [0078] and matches realtor's client list/contacts with homes and home owner databases, ¶¶[0040], [0079] and Fig. 1; see also e.g. ¶[0043] noting clients are potentially selling their properties (and thus are owners); and ¶[0073] noting process can be used for analysis of commercial properties), 
based on a data item that indicates a type of a desirable CRE (real estate properties have known attributes like owner demographics, property details, loan details, etc., ¶[0040]; see also ¶[0061] discussing property attributes); 
analyze the collected set of data using a machine learning technique executed by a computer (uses machine learning to analyze current and historical facts, ¶¶[0041], [0092]); 
determine, based on the analysis, at least one desirable CRE (uses machine learning to predict real-estate related-behavior of client, e.g. likely to sell, ¶[0041]), 
and at least one owner of the plurality of owners associated with the at least one desirable CRE (matches contacts with homes and home owner databases, e.g.  ¶¶[0040], [0054]-[0055] and Figs. 1, 2 and 4); 

with a certainty level above a predetermined threshold within a predefined time period (identifies real estate as being more likely to be sold if the probability of being sold is above a threshold, ¶[0064], and determines a specified probability to sell or move within a time period, ¶[0084]); 
and generate, based on the analysis, a probability score that is indicative of the probability that the at least one owner is likely to sell the at least one desirable CRE within the predefined time period (calculates F-score to determine the threshold for identifying whether or not the property is more likely to be sold or listed, ¶¶[0064]-[0065], [0071]-[0072]; see also ¶[0041] discussing predictive models involving scoring).  
Regarding claim 12, Malaviya teaches all the limitations of claim 11 and further teaches:
wherein the set of data comprises at least one of: a type of the at least one owner, an identity of the at least one owner, financial data of the at least one owner, the at least one owner's CRE portfolio, performances of the at least one owner's CRE portfolio, average holding duration of the at least one owner, the at least one owner's financial policy, the at least one owner's recently completed transactions, and the at least one owner's public domain knowledge (realtor's contacts includes identity information like name, address, email, etc. ¶¶[0039], [0078]5).  
Regarding claim 14, Malaviya teaches all the limitations of claim 11 and further teaches:
wherein the machine learning technique is realized by any one of: a neural network, a recurrent neural network, a decision tree learning, a Bayesian network, and clustering (machine learning techniques disclosed include neural networks, decision tree leaning, clustering, Bayesian networks, etc. ¶¶[0041], [0092]).  
Regarding claim 15, Malaviya teaches all the limitations of claim 11 and further teaches: 
apply a predetermined set of rules to the collected set of data (analytics modules uses various rules, ¶[0085]; see also e.g. ¶¶[0045]-[0049] and Fig. 2 showing examples of rules for matching).  
Regarding claim 18, Malaviya teaches all the limitations of claim 11 and further teaches: 
determine the certainty level to be above a predetermined threshold based on historical data gathered with respect to the at least one owner (uses historical information when predicting likelihood of selling, ¶[0041], including changes in the owner's household (e.g. a child moving out), ¶[0094] and a recent divorce, Fig. 3A).  
Regarding claim 19, Malaviya teaches all the limitations of claim 11 and further teaches: 
determine the certainty level to be based on historical data gathered with respect to owners having similar characteristics to the at least one owner (uses past clients with certain attributes similar to those of the client determine the probability the current client to behave a certain way, ¶[0043]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malaviya further in view of Calonge, US Pub. No. 2009/0240565, herein referred to as "Calonge"
Regarding claim 3 Malaviya teaches all the limitations of claim 1 and does not explicitly teach but Calonge does teach:

Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have recognized that gathering real estate information from third parties as taught by Malviya would likely include gathering data from web servers with landlord information, e.g. as taught by Calonge.
Regarding claim 6, Malaviya teaches all the limitations of claim 1 and does not explicitly teach but Calonge does teach:
wherein analyzing the collected set of data further comprises: collecting additional data associated with the determined at least one owner of the at least one desirable CRE (searches properties in landlord's portfolio, ¶[0068].  Please note the 112(b) rejection of this claim for Examiner's interpretation).  
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have recognized that gathering real estate information from third parties as taught by Malviya would likely include gathering data from web servers with landlord information, e.g. as taught by Calonge.
Regarding claim 7, the combination of Malaviya and Calonge teaches all the limitations of claim 6 and Calonge further teaches:
wherein the additional data includes data associated with non-desirable CREs owned by the at least one owner (searches properties in landlord's portfolio, ¶[0068].  Please note the 112(b) rejection of this claim for Examiner's interpretation).  
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have recognized that gathering real estate information from third parties as taught by Malviya would likely include gathering data from web servers with landlord information, e.g. as taught by Calonge.

Regarding claim 13 Malaviya teaches all the limitations of claim 11 and does not explicitly teach but Calonge does teach:
wherein the one or more data sources include at least one of: a public website, a private website, and a real-estate comparison website (system is implemented as a web server, ¶[0027], that allows third parties to search for information on landlords, ¶[0068]).
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have 
Regarding claim 16, Malaviya teaches all the limitations of claim 11 and does not explicitly teach but Calonge does teach:
collect additional data associated with the determined at least one owner of the at least one desirable CRE (searches properties in landlord's portfolio, ¶[0068].  Please note the 112(b) rejection of this claim for Examiner's interpretation).  
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have recognized that gathering real estate information from third parties as taught by Malviya would likely include gathering data from web servers with landlord information, e.g. as taught by Calonge.
Regarding claim 17, the combination of Malaviya and Calonge teaches all the limitations of claim 16 and Calonge further teaches:
wherein the additional data includes data associated with non-desirable CREs owned by the at least one owner (searches properties in landlord's portfolio, ¶[0068].  Please note the 112(b) rejection of this claim for Examiner's interpretation).  
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dickson, US Pub. No. 2015/0170301 teaches a similar method of predicting homeowners selling their home
McDaniel et al, US Pub. No. 2014/0058961 teaches a similar method of which parcels are likely to be sold
Ross, Bernice "Predict which homeowners will sell soon" inman, Sept. 6, 2011 discloses systems that identify likely sellers


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds Applicant is acting as their own lexicographer when using the phrase "at least one of" and further finds the phrase is defined in ¶[0054] of the Specification as filed.  Examiner interprets the phrase in claims 2 and 12 accordingly.
        2 See fn. 1.
        3 Please see the 112(b) rejection of claims 7 and 17 for Examiner's interpretation of the claims.
        4 See fn. 1
        5 See fn. 1